EXHIBIT 1 JOINT FILING AGREEMENT We, the signatories of the Statement on Schedule 13G to which this Agreement is attached, hereby agree that such statement is, and any amendments thereto filed by any of us will be, filed on behalf of each of us. This Agreement may be executed in two or more counterparts, each of which shall be deemed an original and all of which together shall constitute one instrument. Dated: February 12, 2015 OAK HILL CAPITAL PARTNERS III, L.P. By: OHCP GENPAR III, L.P., its general partner By: OHCP MGP Partners III, L.P., its general partner By: OHCP MGP III, LTD., its general partner By: /s/ John Monsky Name: John Monsky Title: Vice President OAK HILL CAPITAL MANAGEMENT PARTNERS III, L.P. By: OHCP GENPAR III, L.P., its general partner By: OHCP MGP Partners III, L.P., its general partner By: OHCP MGP III, LTD., its general partner By: /s/ John Monsky Name: John Monsky Title: Vice President OHCP GENPAR III, L.P. By: OHCP MGP Partners III, L.P., its general partner By: OHCP MGP III, LTD., its general partner By: /s/ John Monsky Name: John Monsky Title: Vice President 13 OHCP MGP PARTNERS III, L.P. By: OHCP MGP III, LTD., its general partner By: /s/ John Monsky Name: John Monsky Title: Vice President OHCP MGP III, LTD. By: /s/ John Monsky Name: John Monsky Title: Vice President 14
